DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Applicant argues regarding claim 30 that He does not disclose wherein a grid-tied converter and a primary IPT converter are replaced with two half-bridge legs, the two-half-bridges, a first of the two half-bridge legs corresponding to a first of the first and second switches of the switching pairs of respective first and second switches, and a second of the two half-bridge legs corresponding to a second of the first and second switches of the switching pairs of respective first and second switches.
However the examiner indicated that the claim was adequately rejection with the prior art (He) and also the USPTO is not holding the applicant on a different standard but rather the standing the office set for all applicant.
To elaborate on the rejection He discloses wherein a grid-tied converter and a primary IPT converter (the Bi-directional alternating current/direct current conversion unit) are replaced with two half-bridge legs (S11 AND S12), the two-half-bridges, (S9 and S10) a first of the two half-bridge legs corresponding to a first of the first and second switches of the switching pairs of respective first and second switches, and a second of the two half-bridge legs corresponding to a second of the first and second switches of the switching pairs of respective first and second switches.
.  The rejection is believed to be proper and permissible given the scope of the claimed invention or subject matter.

Re Claim 23 applicant argues that the rejection is indefinite, and thus a prima facie case of anticipation has not been established because the applicant claims or argues that grid AC power does not equate to AC power. 
It should be understood that the applicant specification does not provide a specific explanation or definition for “grid AC power”. The most the applicant specification discusses about a grid power is in [0003] The majority of these applications, including EV charging, require energy from the utility grid. Based on the BRI, the examiner also equated the VAC shown by
He as the grid AC power. It should been known that the applicant didn’t not provide any explanation on how both the grid AC power was mutually exclusive from the Vac relied by the examiner but rather the examiner’s position is that any AC power, be it a grid or any AC source, renders the claimed invention obvious since the invention appears directed to the bridge circuit. 
Applicant further argued that “what does the VAC being directly connected to the switch have to do with there is no grid tied converter used to execute the method”
However as shown, the directly connecting to the VAC directly infers that the connection does not have a grid tied converter connected in between the switch and the VAC.  

  page 12 does not disclose the entire claim. Applicant fails to include a specific limitation the claim fails to meet. Merely reciting shade or stating that the references does not teach a limitation does not provide adequate reason to overcome the rejection. 
Regarding the 103 rejection, applicant argues that regarding claim 36 the examiner bald assertion of “having two primary and secondary magnetic couplers was known” and “we say it was not known”
However the examiner respectfully disagree, magnetic coupler was known in the art and the examiner took official notice. Per Google magnetic coupling is understood as Magnetic couplings are shaft couplings that use a magnetic field instead of a physical mechanical connection to transmit torque from one shaft to another. They are non-contact and utilize attraction and repulsion of the magnetic poles to transmit rotational power.

Re Claim 39 applicant argued that Fig. 9 does not show anything being controlled and we say that boosting process would not decrease the frequency. 
However the examiner respectfully disagree; in converters for example a boost converter, when you increase the switching Frequency, you will see that the ripple of inductance current and capacitance voltage reduce. ... A higher switching frequency will result in lower ripple current. Then a smaller buffer inductance can be used. Furthermore, par 0047 discloses the control scheme of the switches shown in Fig. 9. For instance; the first switch unit is in an on state and the second switch unit is in an off state when a voltage value of the first energy storage unit is less than a voltage threshold, to enable the first energy storage unit to charge the second energy storage unit. The first switch unit is in an off state and the second switch unit is in an on state when the voltage value of the first energy storage unit is greater than or equal to the voltage threshold, to enable the first energy storage unit to charge the second energy storage unit. A second end of the direct current/direct current isolated conversion unit is connected to the second energy storage unit.

Re Claim 27 and 37; Applicant argues that citing an entire reference is a no-no. However the examiner respectfully disagree. Claim 27 recites “wherein at least one of the half-bridge converters includes a compensation network connected between the primary energy source and a half-bridge converter of the at least two half-bridge converts.”
However claim 1 is written towards an embodiment of Fig. 1 whiles claim 27 is written or includes a limitation of another embodiment which are mutually exclusive and not combinable.
Furthermore, However compensation networks are known to reduce harmonics of current absorbed by power converters with a rectifier input stage and it would have been obvious to one of the ordinary skill in the art to have includes a compensation network connected between the primary energy source and a half-bridge converter of the at least two half-bridge converts in order to reduce harmonics of current absorbed by power converters with the rectifier input stage therefore improve performance when power is transferred. 
Again, citing the entire reference does teach the claimed limitation since the entire reference is directed to a bidirectional converter. 
 Re Claim 26; applicant argued that the reference fails to disclose a grid connection. 
However Fig. 9 clearly shows the Vac coupled to the rest of the circuit through a bus. The references explicitly discloses that. It should be known that the drawing is part of the reference and should be read in light of the claims. 
Re Claim 29; Applicant argues that the references does not disclose anything about a primary power source or boost and/or buck converter.
However the examiner respectfully disagree. As shown in Par 0039 boost converter and boosting would obviously boost the AC power.

Conclusion
owevAny inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DANIEL KESSIE/
01/07/2022Primary Examiner, Art Unit 2836